PER CURIAM.
Wayne E. Dennis and Stormy Investments, Inc. appeal a summary final judgment in a mortgage foreclosure case. We affirm.
Defendants-appellants Dennis and Stormy Investments first contend that the trial court should have disqualified opposing counsel. We concur with plaintiff-ap-pellee American Medical Express Corp. that the applicable rules are rules 4-1.10(b) and (c), of the Rules Regulating the Florida Bar, and that disqualification was not called for under the circumstances of this case. See Nissan Motor Corp. v. Orozco, 595 So.2d 240, 242-43 (Fla. 4th DCA 1992).
Defendants next contend that the trial court erred by granting summary judgment against them on their counterclaim.1 We entirely agree that the appel-lee was entitled to summary judgment under the Federal and Florida Fair Debt Collection Practices Acts, see 15 U.S.C. § 1692a(5), (6); § 559.55(1), (6), Fla. Stat. (1995), and that there was no slander of title. See Palmer v. Shelby Plaza Motel, Inc., 443 So.2d 285, 286 (Fla. 2d DCA 1983).
Affirmed.

. The foreclosure action was ultimately resolved by defendants’ payment of the debt.